DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pre-grant publication corresponding to this application, US 2022/0049115. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
The preliminary amendment dated 11/5/2021 has been received and will be entered.
Claim(s) 2-21 is/are pending.
Claim(s) 2-21 is/are new.
Claim(s) 1 is/are acknowledged as cancelled.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on:
10/27/2021 (23 pages)
10/27/2021 (9 pages)
10/27/2021 (8 pages)
10/27/2021 (11 pages)
10/27/2021 (8 pages)
10/27/2021 (8 pages)
10/27/2021 (9 pages)
10/27/2021 (11 pages)
10/27/2021 (8 pages)
11/24/2021 (5 pages)
1/24/2022 (6 pages)
2/28/2022 (4 pages)
4/14/2022 (5 pages)
5/27/2022 (5 pages)
6/28/2022 (5 pages)
8/24/2022 (5 pages)

are in compliance with the provisions of 37 CFR 1.97.  As previously noted in this family, a large number of references have been filed. If there are references Applicants believe are especially relevant, they are invited to call them out. Accordingly, the information disclosure statement is being considered by the examiner.
	 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

I. Claim(s) 4 – or as stated below – is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites “the graphene oxide film has a thickness of about 1 nm to about 1.4 nm.” Claim 4 depends from Claim 2, which contains all of the process steps, including inter alia a reducing step, a filtering step, and a freeze-casting step.  MPEP 714.02 states: “Applicant should also specifically point out the support for any amendments made to the disclosure.” The Remarks point to paragraphs [00181] to [00190]. (Remarks of 11/5/2021 at 5). This passage has been reviewed. No support was found.
The following passages have been identified as relevant to this issue, with the paragraph numbers corresponding to the PGPUB, as noted above:
[0009] One aspect provided herein is an electrode comprising a reduced graphene oxide film wherein the graphene oxide film has a thickness of about 1 µm to about 4 µm.

[0029] Another aspect provided herein is an electrode comprising a reduced graphene oxide film, wherein the graphene oxide film contains a three-dimensional hierarchy of pores, wherein the graphene oxide film has a thickness of about 6 µm to about 16 µm.

[0053] Another aspect provided herein is an electrode comprising a reduced graphene oxide film, wherein the graphene oxide film contains a three-dimensional hierarchy of pores, wherein the graphene oxide film has a thickness of about 15 µm to about 32 µm.

[0063] Another aspect provided herein is an electrode comprising a reduced graphene oxide film, wherein the graphene oxide film contains a three-dimensional hierarchy of pores, wherein the graphene oxide film has a thickness of about 32 µm to about 60 µm. 

[0087] In some embodiments, the graphene oxide film exhibits a thickness of about 6 µm to about 16 µm, about 16 µm to about 32 µm, or about 32 µm to about 60 µm.

[0092] In some embodiments, the graphene oxide film has a thickness of about 16 µm to about 32 µm.

[0095] In some embodiments, the graphene oxide film has a thickness of about 16 µm to about 32 µm.

[0098] In some embodiments, the graphene oxide film has a thickness of about 32 µm to about 60 µm.

[0186] In some embodiments, a GO monolayer exhibits a thickness of approximately 1-1.4 nm thick, larger than an ideal monolayer of graphene (thickness ~0.34 nm), due to the presence of functional groups and adsorbed molecules. (emphasis added)

[0278] Graphene oxide (GO), can be produced in bulk from graphite at low cost, as a precursor to fabricate porous graphene films. The diameters of the GO sheets are in the range of several micrometers, with a typical thickness of approximately 1.2 nm. According to a literature report, the thickness of a GO monolayer is approximately 1-1.4 nm, which is thicker than an ideal monolayer of graphene (thickness ~0.34 nm), due to the presence of functional groups and adsorbed molecules. (emphasis added)

Claim 4 refers to “the graphene oxide film.” It does not refer to a “GO monolayer,” which – as understood – is the only film or layer presented in the Specification in connection with the claimed thickness. Stated differently, support exists for a GO monolayer with the claimed thickness, but not a GO film with the claimed thickness resulting from the process of Claim 2. 

II. Claim 4 – or as stated below – is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The Examiner will stipulate everything else about Claim 4/1 is enabled (as such, a full Wands analysis is not believed to be necessary), but for the thickness limitation. 
As discussed above in the written description rejection, there is no support for this thickness in the context of the claimed method. As understood, “the thickness of a GO monolayer is approximately 1-1.4 nm,” and this information comes from “a literature report” (S. 27: [0278]), not the result of the filtering and freeze-casting, as claimed. Note all of the other thicknesses identified in the written description rejection above, which are orders of magnitude bigger than those claimed. This makes sense, as presumably multiple “monolayers” of graphene oxide accumulate on the filter, giving rise to the disclosed thicknesses. Thus, there is a lack of predictability at the range claimed vis-à-vis the claimed technique. No guidance was provided in the Specification to allow one of skill in the art to practice the claimed invention (i.e. the claimed thickness) without undue experimentation. 

REQUIREMENT FOR INFOMRATION
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
The Specification references “a literature report” that describes “the thickness of a GO monolayer is approximately 1-1.4 nm.” (S. 27: [0278]). If the enablement rejection is traversed, the Examiner requests this “literature report,” as it is: (a) reasonably necessary to evaluate enablement, as it is the only evidence of the limitation at issue, and (b) it is not identified (by author, title, volume, page, etc.) in the Specification such that it could be located by the Examiner/Office. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


I. Claim(s) 2-21 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/028978 to Li, et al. (02-2014, C01B 31/04) in view of:
(i) Li, et al., Processable aqueous disperiosn of graphene nanosheets, Nature 2008; 3: 101-105 (hereinafter “Nature at __”).

With respect to Claim 2, this claim requires “(a) suspending a graphene oxide in a first solvent to form a graphene oxide suspension.” Graphene oxide is suspended in a first solvent. (Li 36: 16) (“Graphene oxide was obtained by further sonication of graphite oxide in water.”). See also (Li 36: 20) (“GO solution”).  
Claim 2 further requires “(b) dispersing the graphene oxide suspension in a second solvent to form a graphene oxide dispersion.” The suspension is dispersed in a second solvent. (Li 36: 21) (“mixed with ascorbic acid”). 
Claim 2 further requires “(c) reducing the graphene oxide dispersion.” The dispersion is reduced. (Li 36: 22-23) (“to obtain a partially reduced GO dispersion.”).
Claim 2 further requires “(d) filtering the graphene oxide dispersion through a membrane to form a graphene oxide film on the membrane.” Differences are discussed below. 
Claim 2 further requires “(e) freeze-casting the graphene oxide film on the membrane.” Li teaches freeze casting. (Li 36: 27) (“dry ice bath to freee…”). 
Li – while teaching a different separation technique (Li 36: 29 - dialysis) – teaches the process of Claim 2 with the exception of the filtration on a membrane to form a film. Filtering graphene/graphene oxide solutions through a membrane to obtain papers or films is well described in the literature.  For example, the Nature document teaches “uniform graphene films can also be readily formed on a membrane filter by vacuum filtration of as-reduced dispersions.” (Nature at 103, col. 2). The combination reflects application of known techniques (filtration per Nature) to known methods (the reduction/freeze casting of Li) to achieve predictable results, i.e. a film. This difference does not impart patentability. MPEP 2143; KSR. Furthermore, Li teaches that the graphene “foams” “may find application in … supercapacitors.” (Li 32: 11-13). Thus, one of skill in the art would be taught, suggested and/or motivated to look to the “supercapacitor” art. The Nature article teaches that “[t]he resulting paper could find using in many fields, including … supercapacitors.” (Nature at 104, col. 1-2). Thus, the “paper” or film would appear to be useful in making supercapacitors. Furthermore, the authorship/inventorship of both documents overlaps, demonstrating the level of skill in the art. 
As to Claim 3, the concentration is taught. (Li 36: 20-21). 
As to Claim 4, notwithstanding the issues above, Nature teaches “a thickness of ~1 nm.” (Nature at 102, col. 2).
As to Claim 5, water is taught. (Li 36: 16). 
As to Claim 6, ascorbic acid – interpreted as a weak acid - is taught. (Li 36: 21).
As to Claim 7, ascorbic acid is taught. (Li 36: 21).
As to Claim 8, boiling water (which boils at 100 C) is taught. (Li 36: 22).
As to Claim 9, a time of 30 minutes is taught. (Li 36: 22).
As to Claim 10, about 1 µm is interpreted as about 0.5 µm. (Li 14: 24). Overlapping ranges are prima facie obvious. MPEP 2144.05 I. Alternatively or additionally, Li teaches that the “pore size of the foam may be varied by controlling paramaters…” (Li 30: 11-18). This is understood as teaching any number of result-effective variable relationships, optimization of which does not impart patentability. MPEP 2144.05 II.A.  
As to Claim 11, vacuum filtration is taught. (Nature at 103, col. 2; 105, col. 1). 
As to Claim 12, 3D porous networks are taught. See e.g. (Li 1: 24; passim).
As to Claim 13, freezing (“dry ice bath”), thawing (“thawed at room temperature”), heating (“placed in boiling water”), and immersing in a third solvent (“dialysis in water”) are taught. (Li 25-30). 
As to Claim 14, a time of 0.5 hours or 30 minutes is taught. (Li 36: 27).
As to Claim 15, dry ice is taught. (Li 36: 27). 
As to Claim 16, boiling water suggests a temperature of 100 C. (Li 36: 28). 
As to Claim 17, Li teaches a time of 8 hours. (Li 36: 28). Note however that Li teaches that heating/annealing affects the degree of reduction or the C/O ratio. Li goes on to teach this “is believed to impart improved mechanical and electrical properties to the graphene-based foams.” (Li 31: 5-10). This is understood as teaching any number of result-effective variable relationships, optimization of which does not impart patentability. MPEP 2144.05 II.A.  
As to Claim 18, thawing on the membrane is reasonably suggested by the combination. 
As to Claim 19, to the extent Li doesn’t teach “shaking,” (Li does teach, e.g. mixing – Li 36: 21) shaking is an obvious expedient to facilitate mixing and a more complete reduction, as is reasonably suggested by Li. (Li 36: 21; passim). The Nature document teaches shaking. (Nature at 105, col 1 – synthesis). The “Li” of the Nature document – as understood – is the “Li” of the Li document. This is evidence that one of skill in the art possesses these basic lab skills. 
As to Claim 20, shaking to the desired level of mixing, suggested by Li above, is an obvious expedient. Note the Nature document teaches shaking for “a few minutes.” (Nature at 105, col. 1). 
As to Claim 21, 10 µm films are within the skill in the art. (Nature at 104, Figure 5a). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736